              Case 2:19-cr-00146-JCC Document 195 Filed 07/31/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0146-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CHRISTIAN FREDY DJOKO,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Christian Fredy Djoko’s motion to
16   modify the conditions of his appearance bond (Dkt. No. 191). On October 1, 2019, the Court
17   released Mr. Djoko on conditions, including home confinement. (Dkt. No. 84 at 10–11.) The
18   Court concluded that home confinement was necessary to reasonably assure the safety of the
19   community and the alleged victim in this case. (See id.) Mr. Djoko now asks the Court to impose
20   a curfew instead of home confinement, but he does not explain how circumstances have changed
21   such that home confinement is no longer necessary. (See Dkt. No. 191 at 2–3.) All that Mr.
22   Djoko says is that “[a] modification of the appearance bond will help alleviate some of the
23   anxiety” he has experienced due to the COVID-19 pandemic. (See id. at 3.) Mr. Djoko’s anxiety,
24   while understandable and unfortunate, does not warrant a modification of his appearance bond,
25   especially given the concerning reports that the Court has received from Pretrial Services since
26   Mr. Djoko’s release. (See Dkt. No. 151 at 2–3) (reporting that Mr. Djoko failed to charge his


     ORDER
     CR19-0146-JCC
     PAGE - 1
              Case 2:19-cr-00146-JCC Document 195 Filed 07/31/20 Page 2 of 2




 1   Global Positioning Satellite tracker and deviated from his approved schedule on five occasions);

 2   (Dkt. No. 185 at 2–3) (reporting that the Lake Forest Park Municipal Court issued a bench

 3   warrant for Mr. Djoko’s arrest after he failed to attend a hearing). Accordingly, the Court

 4   DENIES Mr. Djoko’s motion (Dkt. No. 191).

 5          DATED this 31st day of July 2020.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 2
